Citation Nr: 0948504	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the Veteran's daughter may be recognized as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 for the purpose 
of entitlement to dependency and indemnity compensation 
(DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1943 to 
November 1945.  He died in September 1961.  The appellant is 
his daughter.  She was born in March 1933, turned 18 in March 
1951, and is currently 76 years old.  She seeks to be 
recognized as a "helpless child" of the Veteran for the 
purposes of receiving VA DIC benefits.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that the Veteran's daughter was 
not entitled to recognition as a "helpless child" on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 for the purpose of entitlement to 
DIC.  
The case was remanded in May 2007 for procedural and 
evidentiary considerations.


FINDINGS OF FACT

1.  Appellant was born in March 1933 and her eighteenth 
birthday was in March 1951.

2.  Appellant has been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of eighteen.



CONCLUSION OF LAW

The criteria for recognition as a helpless child of the 
Veteran for the purpose of entitlement to DIC benefits have 
been met.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.57, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's determination that appellant is 
entitled to recognition as a helpless child of the Veteran 
for the purpose of entitlement to DIC benefits, any failure 
on the part of VA to notify and/or develop the claim on 
appeal pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), cannot be considered prejudicial to 
appellant.  The Board will therefore proceed to a review of 
the claim on the merits.  

The appellant contends that she was rendered permanently 
disabled due to a congenital heart disability when she was 15 
years old.  She states that she was forced to drop out of 
school at that time, and that she never returned to school or 
worked.  When her father (the Veteran) died in 1961, she said 
she was awarded Social Security Administration (SSA) benefits 
on the basis of being a disabled child.  The appellant seeks 
to be recognized as a "helpless child" of the Veteran for the 
purposes of receiving VA DIC benefits.  

In January 2007, the appellant submitted personal statements 
from her brother, sister, and uncle addressing her disability 
picture as a child.  Her brother and sister both indicated 
that she had been born with a heart condition that had 
prevented her from engaging in the normal activities of life, 
including self-support.  

SSA reports that the appellant was awarded benefits as a 
child following the Veteran's death in September 1961, but 
that the records considered by SSA at that time have since 
been destroyed.  The appellant also reports that the 
physician that treated her as a child (prior to age 18) has 
died, and that her records from that physician are no longer 
available.

A note from appellant's high school indicates that the 
appellant withdrew from the high school on December 4, 1949, 
at which time the appellant would have been 16 years old.  

A medical statement from Michael Myers, a Physician 
Assistant, Certified (PAC), indicates that appellant "is a 
73 year old woman with lifelong history of chronic lung 
disease: (pulmonary stenosis) which has prevented her from 
ever holding a regular job."  

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

The appellant contends that she became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render her a child of the Veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  

A Veteran's married child is generally disqualified from 
receiving benefits.  Pruett v. Principi, 18 Vet. App. 171, 
171 (2002).  Appellant has stated that she has never been 
married.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the appellant's condition 
subsequent to her eighteenth birthday is not for 
consideration.  However, if a finding is made that appellant 
was permanently incapable of self-support as of her 
eighteenth birthday, then evidence of his subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render her capable of self-support.  Id.  If appellant is 
shown to be capable of self-support at eighteen, VA is 
required to proceed no further.  Id.

Initially, the Board finds that the above statements from the 
appellant's family members are probative as to the issue on 
appeal.  In addition, the record now contains a note from 
appellant's high school which indicates that the appellant 
withdrew from the high school on December 4, 1949, at which 
time the appellant would have been 16 years old, and there is 
no evidence of record that disputes appellant's assertion 
that she withdrew from school as a result of her congenital 
heart disorder.  Most importantly, the evidence of record now 
includes a medical statement from Michael Myers, a PAC, which 
indicates that appellant "is a 73 year old woman with 
lifelong history of chronic lung disease: (pulmonary 
stenosis) which has prevented her from ever holding a regular 
job."  Thus, since this medical care provider has termed 
appellant's pulmonary stenosis to be a lifelong condition 
that has prevented her from holding a regular job throughout 
her life, and there is also no evidence that disputes that 
appellant's heart problem is not congenital in nature, the 
Board will give appellant the benefit the doubt, and find 
that she was permanently incapable of self-support as of her 
eighteenth birthday.  The medical statement is also evidence 
that there has been no improvement sufficient to render her 
capable of self-support.

Accordingly, since the record reflects that appellant was 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of eighteen, 
the Board finds that appellant is entitled to recognition as 
a helpless child of the Veteran for the purpose of 
entitlement to DIC benefits.


ORDER

Entitlement to recognition as a helpless child on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 years is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


